DETAILED ACTION
This non-final office action is responsive to application 16/811,606 filed 06 Mar 2020.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/359,033 filed 11/22/2016 and application 14/011,538 filed 08/27/2013, and adds disclosure not presented in the prior applications. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. This is the second CIP, a continuation-in-part of a continuation-in-part. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 01/21/2021 and 03/06/2020 (x2) are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 reads “The method of claim 10” which should read the method of claim 9 as would be consistent with second grouping claim 20 having mirrored subject matter.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  Claim 11 is drawn to a data system that works with a database, client device, and server-based application which can be a software system implemented by computer programs.  It fails to assert that the software system is recorded on a non-transitory computer-readable medium with processor so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  A computer program is merely a set of instructions capable of being executed 
Claims 12-20 are rejected because they are dependent on claim 11. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes - all claims fall within one of the four statutory categories: claims 1-10 are a method/process and claims 11-20 are a system/machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes – the claims are directed to an abstract idea, being that of animal health assessment systems and methods. In particular, limitations disclose: 
maintaining a health record for the animal in a database; 
capturing information from one or more client devices, the information including pet data for the animal; 
updating the health record with the pet data; 
analyzing a health condition file of the pet health record to assess the condition of the animal; and 
transmitting an output related to the condition of the animal to the one or more client devices, wherein the output includes at least one of a cause, a treatment, and an outcome.

The limitations pertain to animal/pet health assessment (veterinary) with managed database. This is a process and system that, under its broadest reasonable interpretation, covers performance of commercial interactions and business relations (e.g., veterinarian) which falls under certain methods of organizing human activity (business methods) which is one of the enumerated groupings of abstract ideas. As such, the claim recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No - the judicial exception is not integrated into a practical 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No – as already noted above, the additional elements are identified with respect to MPEP 2106.05 which does not amount to significantly more than the judicial exception/abstract idea. If the claim language provides only a result-oriented solution, with insufficient technical detail for how a device accomplishes it, then the claims do not contain an inventive concept. No assertedly inventive limitations are set forth as significantly more than an environment for assessing animal health. Pertinent ineligible regarding animal-specific information database and analysis system.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 11, which recite a system, as well as to dependent claims 2-10 and 12-20.
Dependent claims 2 and 12 disclose the animal is non-human. One would not reasonably interpret the health record of a pet animal to be that of a human. Specifying the animal as non-human does not preclude methods of organizing human activity as it simply describes the business activity (e.g., veterinarian) which involves assessment of certain data type. This amounts to mere data gathering or selection of a particular data type, see MPEP 2106.05(g). There are no additional elements.
Dependent claims 3 and 13 disclose the pet data includes animal type, gender, or indication of spay/neuter. As consistent with claims 2/12, the pet data explicitly notes type of data. Naming of pets or attributing a file with some identifier does not render eligibility as it is non-functional descriptive matter and amounts to design choice where no transformation is performed or meaningful limitation imparted.
Dependent claims 4-5 and 14-15 disclose converting data into tables/fields or specified format. Data conversion amounts to data manipulation which is extra-solutionary per MPEP 2106.05(g). Simply filling in a table and converting it to a pie chart does not constitute a leap of inventiveness.

Dependent claims 7 and 17 disclose question answering set with recommended actions. This functionality simply amounts to contacting a veterinarian office. Any receptionist might inform a client whether or not to bring in their pet and note the date. The determination has no set criteria other than being somehow based on the question answering.
Dependent claims 8 and 18 disclose determining a severity score for the pet’s health condition. Such severity score may be simply 1-10 scale not requiring any skill in the art as there is once again no required set of criteria. See instant specification [0093] “any score may be used”. The claims do not provide meaningful limitation or entail any particular transformation which does not amount to significantly more.
Dependent claims 9-10 and 19-20 disclose machine learning and support-vector machine techniques for categorization of animal health data. The employed techniques amount to “apply it” per MPEP 2106.05(f). The machine learning and SVM classification are not specified by a loss function and the specification’s use of “weight” is a unit of mass for the animal, not machine learning weight. The specification describes assorted techniques as simply “contemplated” [0138-39]. The claims do not amount to significantly more as they only recite the idea of a solution without sufficient technical detail for accomplishing it.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by: 
Shuler et al., US PG Pub No 20150039239A1, hereinafter Shuler, as evidenced by US Provisional 61/860,512 (see PTO-892 attached as NPL).
With respect to claim 1, Shuler teaches: 
A method for outputting a condition of an animal {Shuler [Claim 1] “A method for remotely assessing a health state of at least one non-human animal” again at [0101], Figs 7-8} comprising: 
maintaining a health record for the animal in a database {Shuler [0064] “database 324 that includes health and physiological state profiles… data collected from an animal”}; 
capturing information from one or more client devices, the information including pet data for the animal {Shuler [0060] “input individual behavior events… mobile device application for use with a ; 
updating the health record with the pet data {Shuler [0063] “data signature 314 is updated over time with subsequently collected data via feedback loop 320 to reflect changes in the behavioral state of the animal such as responses to health treatments… recorded observations made by a user in user application 308”; [0082] “continuous updates to monitor changes in the animal’s health status”}; 
analyzing a health condition file of the pet health record to assess the condition of the animal {Shuler [0061] “analysis system 302 may be a cloud-based system that manages the health of at least one animal… performing analytics on the data to assess the behavior state of an individual animal” e.g., [0067] “diagnose the animal with a health or behavioral condition needing treatment or intervention” or [0106] “predictive diagnosis of a heath condition”. See also [0076] eq. and [0084] advanced analytics. The data being a file is a profile having recorded observations, see [0060-66], [0027]}; and 
transmitting an output related to the condition of the animal to the one or more client devices, wherein the output includes at least one of a cause, a treatment, and an outcome {Shuler [0080] “sends an alert to at least one of the animal’s owner/caretaker or the animal’s health care provider. For example, if data analysis system 302 generates a health assessment 326 having a certain score that is outside a predetermined range indicating the animal to be healthy or indicating a significant change in animal behavior, then alert system 328 sends an alert to the at least one of the animal’s owner/caretaker or the animal’s heath care provider notifying them that the animal may need further attention” hence [0106] “predictive diagnosis so that medical intervention may occur before adverse physical symptoms are manifested” with [0081-81] user interface having recommendation and treatments}.

With respect to claim 2, Shuler teaches the method of claim 1, wherein 
	the animal is a non-human animal {Shuler [0024] “non-human animals”}.

With respect to claim 3, Shuler teaches the method of claim 2, wherein 
	the pet data includes at least one of an animal type, a gender of the non-human animal, and specifying whether the non-human animal is spayed or neutered {Shuler [0085,89] “animals of certain types… Signatures of different types of animals and different breeds can be cross-compared”, [0091] “select which type of analysis is preferred. A drop down menu, for example, may be provided to compare an individual dog to breeder dogs, show dogs, or regular dogs of the same breed” [0105,16]}.

With respect to claim 4, Shuler teaches the method of claim 1, further comprising 
	converting said captured information by mapping said captured pet data to tables and fields of the health record {Shuler [0065-67] Tables illustrating for captured pet data format, described “health and physiological state profiles 324 are represented as a table of collected data, then algorithms 312 and 316 may facilitate representing health assessment 326 as a table of collected data”. The field entry is input via user application [0060] and/or algorithmic input per [0071] and indicates each entry of the tabular data. Further, records being time-stamped is structured data [0060] and data is aggregated per [0062-63]}.

With respect to claim 6, Shuler teaches the method of claim 1, wherein said capturing step further includes 
	storing said pet data in a relational database {Shuler [0027] “relational database” such as described whereby [0089] “animal can be cross-compared” and/or sum of variance and std. deviation is evaluated [0072-78]. Storage of data is replete, e.g., Figs 3:210 4:285 7:302}.

With respect to claim 8, Shuler teaches the method of claim 1, wherein said analyzing step further comprises 
determining a severity score based on the pet data in the heath condition file {Shuler [0072] Alg.312 is determining severity score where equation demonstrates weighted sum with variable E being “event score” in resolving animals data signature DS. See also health assessment [0076] std. deviation. For effect, [0067] “health and physiological state profiles 324 are represented as a health score”}.

With respect to claim 11, the rejection of claim 1 is incorporated. Shuler teaches: 
A system for integrating a pet health record from a network of client devices {Shuler [Claim 9] “A system for remotely monitoring the heath state of at least one non-human animal” again at [0109], comprising [0031] “smartphones”, illustrated Figs 1-5, 7-9}, comprising: 
a database {Shuler [0064] “database 324”} configured to: 
a server-side application, executable in a server, operatively coupled to the database, the server-side application {Shuler Fig 2 illustrates server connected framework, executable application is Fig 5:308 application networked over cloud per cover page or Fig 7:302, [0061] “cloud-based system that manages the health of at least one animal”} configured to: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 12-14 are rejected for the same rationale as claims 2-4, respectively.
Claim 16 is rejected for the same rationale as claim 6.
Claim 18 is rejected for the same rationale as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of 
Gombocz, Erich, “Changing the Model in Pharma and Healthcare – Can we Afford to Wait any Longer?” hereinafter Gombocz
With respect to claim 5, Shuler teaches the method of claim 1. Gombocz teaches further comprising 
converting said captured information into a resource description framework format {Gombocz discloses RDF resource description framework [Slides 23-25, 59] which is described as a standard or schema for integration and interoperability, including RDF graph and with resolvable URIs. The RDF is .
Gombocz is directed to data standardization for healthcare technology thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize RDF as disclosed by Gombocz in combination with Shuler for the motivation of at least that “RDF is the best available candidate for a universal healthcare exchange language” (Gombocz [Slides 59, 23-24]). Examiner notes that RDF is not supported in parent of instant application of thus priority date of this limitation is CIP 03/06/2020. Regardless, Gombocz would still qualify as art under the parent. 

Claim 15 is rejected for the same rationale as claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of 
Madder et al., “e-Surveillance in Animal Health: use and evaluation of mobile tools”, hereinafter Madder.
With respect to claim 7, Shuler teaches the method of claim 1, wherein said capturing step further comprises: 
	receiving selections of answers corresponding to a question set {Madder Fig 3 illustrates question answering with smartphone app regarding an animal’s condition; a question set is [P.1835 LeftCol] “the number of questions asked of a farmer depends on the answers he gave to previous questions”}; 
determining a course of action based on the selected answers {Madder discloses [P.1836 ¶1] “jump rules control the action to perform in response to the question answer”}, 
However, Madder does not disclose “recommendation”.
Shuler teaches
wherein the course of action is a recommendation comprising at least one of contacting a veterinarian, making an appointment with a veterinarian, watching for change in symptoms in the animal, or transporting the animal to a clinic {Shuler Fig 8:332 described [0081-82] discloses recommendation such as “bringing animal into a clinic immediately” and with user interface dashboard providing instruction regarding animal’s condition and monitored health with health care provider described as veterinarian [0016]}; and 
storing the recommended course of action and date of the recommendation {Shuler [0081] details that the recommendation is considered with respect to “attributes of the animal over time” and that events are “time-stamped” [0060]. Storing is ubiquitous as is understood with regard to smartphone connected device, see memory Figs 3:210 and/or 4:285 for example}.
	Madder is directed to animal health assessment with smartphone thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize question answering of Madder in combination with Shuler’s recommendation for the motivation of user interaction by known communication methods to yield predictable results and for the benefit to “provide local people with access to veterinary personnel that can answer questions and offer care” (Madder [P.1837 RtCol]). Operating a smartphone is well within reach of the skilled artisan.

Claim 17 is rejected for the same rationale as claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of 
Anhold, Heinrich, US Patent No 10,867,701B1, hereinafter Anhold.
With respect to claim 9, Shuler teaches the method of claim 1, wherein said analyzing step further comprises 
processing the pet data of the health record for the animal using machine learning techniques for categorization of the condition of the animal {Shuler [0072-76] where machine learning technique is application of “weighing factors” wn for probabilistic weighted prediction of animal’s DS data signature which is further “flagged” upon threshold evaluation per operand “>”. See [0096] “predictive indicator to predict whether or not an illness is oncoming” and connectionist illustration Fig 6}. 
Additional support of “machine learning” is noted per Anhold throughout, e.g., [Col15 Lines39-41], [Col9 Lines18-27], [Col5 Lines21-26] and with illustrated context Figs 2/12. Anhold is directed to animal health diagnostics with smartphones thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe Shuler’s technique as machine learning so specified by Anhold as motivated by “the use of algorithms together with medical opinion can be more effective than relying on medical opinion alone” and using “machine learning algorithms that are patient-specific” (Anhold [Col2 Lines1-3], [Col9 Line26]).

Claim 19 is rejected for the same rationale as claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of 
Zhang et al., “Large-scale Generative Modeling to Improve Automated Veterinary Disease Coding”, hereinafter Zhang.
With respect to claim 10, Shuler teaches the method of claim 9 [sic]. Zhang teaches wherein 
	the machine learning techniques are support-vector machines that categorize causes and symptoms corresponding to the pet data {Zhang [P.3 Last¶] “We use SVM or MLP as the classification” SVM is support-vector machine and classification is categorizing, as used to [P.2 Sect.2] “formulate the problem of automated disease coding as a multi-label classification problem. Given a veterinary record X, which contains the detailed description of the diagnosis, we try to infer a subset of diseases” Fig 1}.


Claim 20 is rejected for the same rationale as claim 10.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126